Title: To Thomas Jefferson from Joseph Yznardi, Sr., [22 May 1801]
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


               
                  Exmo. Señor
                  [22 May 1801]
               
               Muy Señor mio, y de todo mi Respecto he faltado a mi dever deseandole su feliz Arribo á esa Capital, y darle gracias por la Orden dada para qe el pleyto de Mr Pintard se defienda por Mr. Dalas, por qe mi Salud ha buelto á devilitarse de Manera, qe Conosco, no se Conforma el clima a mi Contistusion, y qe me presisará dejar este Pais Antes, qe pensava como no me restablesca, y por lo tanto pongo, a la Considerasion de V.E mi Suplica para qe se defienda assy mismo, el pleyto Injusto del Capt. Josef Izzrael por las Rasones representadas mis propuestas de tratado de Comercio no dudo qe V.E las Considerará como Utiles, y qe a su tienpo determinará lo Conviniente á las dos Naciones
               las Nuevas Victorias Britanicas, y mejoría del Rey como Muerte del Enperador de Rusia seran causa de qe la Guerra dure Mucho mas qe se podía esperar, y la Confederasion del Norte Interrunpida pueden transtornar las Convinasiones del Gavinete Frances, Ciendo Nessesario esperar Noticias Inparciales de Europa. para desidir una Opinion
               no dudo Pas con Portugal por Conseqencia a mi Asersion premitiba en este punto
               deseo á V.E la mejor Salud, y Ruego á Dios que su Vida ms. as. Philadelphia 22
               Exmo. Señor BLM de V.E su mas Obte. Servidor
               Josef Yznardy
             
               editors’ translation
               
                  Most Excellent Sir
               
               My most illustrious sir, and with all my respect, I have failed in my duty to wish you a happy return to that capital, and to give thanks for the instructions given in order that Mr. Pintard’s lawsuit be handled by Mr. Dallas, because my health has once more deteriorated in a manner that I know that the climate here does not agree with my disposition, and unless I recover, I will be forced to leave this country before I anticipated; therefore I submit to your excellency’s consideration my request that Dallas also defend against the unjust lawsuit of Captain Joseph Israel for the reasons I stated.
               I do not doubt that your excellency will find useful my proposals about a trade agreement, and that the treaty will determine in due course what is more convenient to both nations.
               The new English victories, the recovery of the king, like the death of the Russian emperor, will be reason for the war to last longer than expected, and the interrupted Northern Confederation may disrupt the makeup of the French cabinet, making it necessary to wait for impartial news from Europe before reaching an opinion.
               It can be inferred from the reasons that I mentioned before that I do not doubt there will be peace with Portugal.
               I wish your excellency the best of health, and I pray that God protect your life many years, Philadelphia 22.
               Most excellent sir, your most obedient servant kisses the hand of your excellency.
               
                  
                     Josef Yznardy
                  
               
            